Case 1:20-cv-00087-JAO-KJM Document 95 Filed 06/15/21 Page1of5 PagelD #: 1065

CAIN & HERREN, ALC

ATTORNEYS AT LAW

Michael J. Collins #9087

2141 W. Vineyard Street

Wailuku, Hawai’i 96793

Tel: (808) 242-9350

Fax: (808) 242-6139

Email: mike@cainandherren.com

Attorneys for Defendants OWEN H. D’SOUZA ET AL.

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF HAWAII

JTH Tax LLC, doing business as 1:20-cv-00087-JAO-KJM
Liberty Tax Service, (840 Trademark)

Plaintiff, DEFENDANTS’ TRIAL BRIEF

VS.

OWEN H. D’SOUZA; NORMA C. | Trial
D’SOUZA; PICASSO TRIGGER Date: June 28, 2021

COMPANY LLC, Time: 8:30 a.m.
Judge: Hon. Jill A. Otake

 

Defendants.

 

DEFENDANTS’ TRIAL BRIEF
COMES NOW, Defendants OWEN H. D’SOUZA, NORMA C.
D’SOUZA, and PICASSO TRIGGER COMPANY LLC, by and through

their attorneys, CAIN & HERREN, ALC, and pursuant to Paragraph 29 of

Defendants’ Trial Brief
JTH Tax LLC v. Owen H. D’Souza, et al.
1:20-cv-00087-JAO-KJM

Page | of 5
Case 1:20-cv-00087-JAO-KJM Document 95 Filed 06/15/21 Page 2of5 PagelD #: 1066

the Rule 16 Scheduling Order, which was filed June 26, 2020, Dkt. 23,

submits the following trial brief.

Overview

This case involves Plaintiff’s attempt to enforce its franchise
agreement to protect its intellectual property and enforce its noncompete
against Defendants, the franchisees. The evidence will show that our clients
tried in good faith to meet its obligations to the franchise agreement because
they were excited to work with Plaintiff, but then Plaintiff through its area
developers engaged in conduct that interfered with Defendants ability to run
a profitable business. The case will also show that Picasso Trigger Company
LLC is a distinct entity from Plaintiff and services business tax clients that

are a substantially different market than Liberty Tax Service.

Defendants’ goal in this is for the Court to find that it turned over all
intellectual property and that its current business is different enough from
the old business to not be considered a competitor.

No Breach of the Franchise Agreement
Defendants do not contest the validity of the two franchise

agreements, just that in enforcement they have met their obligations and

Defendants’ Trial Brief
JTH Tax LLC v. Owen H. D’ Souza, et al.
1:20-cv-00087-JAO-KJM

Page 2 of 5
Case 1:20-cv-00087-JAO-KJM Document 95 Filed 06/15/21 Page 3of5 PagelD #: 1067

have not violated them. The Complaint references Defendants’ website,
Facebook page and FEIN to indicate it is competing against Plaintiff, but
the nature of Defendants’ business is substantially different from Plaintiff’s.
Also Defendants were not able to use Liberty Tax software because the
Liberty Tax closed off access to the software when Defendants closed their
Liberty Tax locations. The Court should also find that the term of the second
Franchise Agreements ended April 18, 2019. Plaintiff’s calculation of
damages is unfounded because there is no evidence that the business tax
returns that Defendants filed for their clients are returns that Plaintiff would
have filed under its business model.

15 U.S.C. § 1114()) is inapposite because Defendants did not use
Plaintiff’s trademark in the facts as alleged in this case. Defendants used
their own trademark in doing business as Picasso Trigger.

Under no set of facts can the Plaintiffs show that Defendants miss-
appropriated Liberty Tax trade secrets in violation of 18 U.S.C. § 1836.

In Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7
(2008), the Supreme Court described the balancing test for whether a
preliminary injunction is appropriate. A court needs to examine whether the
plaintiff is likely to succeed on the merits, whether the plaintiff is likely to

Defendants’ Trial Brief
JTH Tax LLC v. Owen H. D’Souza, et al.
1:20-cv-00087-JAO-KJM

Page 3 of 5
Case 1:20-cv-00087-JAO-KJM Document 95 Filed 06/15/21 Page 4of5 PagelD #: 1068

suffer irreparable harm without the injunction, whether the balance of
equities and hardships is in the plaintiff's favor, and whether an injunction is
in the public interest. The evidence at trial will show that Liberty has not
suffered harm without the injunction. In fact Defendants repeatedly referred
cases over to Liberty when they were simple consumer returns. Plaintiffs
engaged in much bad conduct which interfered with Defendants’ ability to
do business and perform their obligations under the franchise agreement, so
the equities are not in Plaintiffs favor. Finally, the public is not served by
the draconian enforcement of the franchise agreement because Plaintiff
engages in business practices that hurt the public.

Dispute over exhibits

Defendants in good faith have served Plaintiff with its exhibits
pursuant to the pretrial order. Many of the exhibits were provided in
Defendants’ response to Plaintiff’s discovery request. Defendants should not
be barred from making reference to them at trial simply because they were
not alluded to in the final pretrial brief.

In short, Defendants are defending themselves in this case to stand up
to Plaintiff, so that future franchisees do not have to be subject to the same
unfair and deceptive trade practices of the Plaintiff.

Defendants’ Trial Brief
JTH Tax LLC v. Owen H. D’Souza, et al.

1:20-cv-00087-JAO-KJM

Page 4 of 5
Case 1:20-cv-00087-JAO-KJM Document 95 Filed 06/15/21 Page5of5 PagelD #: 1069

Dated: Wailuku, Maui, Hawaii, Tuesday, June 15, 2021.

CAIN & HERREN, ALC

 

Michael J. Collins, Esq.

Attorneys for Defendants Owen H. D'Souza,
Norma C. Souza & Picasso Trigger
Company LLC

Defendants’ Trial Brief
JTH Tax LLC v. Owen H. D’Souza, et al.
1:20-cv-00087-JAO-KJM

Page 5 of 5
